DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/016641 (now US Patent No. 10,920,434).  Claims 1-20 are currently pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1 and 10, the claims include the limitation “at least one gantry accessory arm having an attached spray marking nozzle and a paint storage tank” and a “whereby” clause which states that the above limitation “can mark a floor plan and utility layouts on a surface”.  The claim does not appear to provide sufficient support to perform these functions simply by means of a spray marking nozzle and a paint storage tank.  Taking claim 1 as exemplary, the examiner suggests amending line 16 to recite “… at least one gantry accessory arm configured to be controlled by the computing system controller” and at line 25 change “can” to “are controlled to” to positively recite the function performed.  See also specification pg. 23, line 27 “computer assisted spray printing [sic] nozzle”.  Similar changes should also be made to claim 10.
B.	All claims depending from a rejected claim are also rejected for the same reasons.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,920,434 in view of Khoshnevis (US 7,641,461). 
Taking application claim 1 as exemplary, all of the limitations of application claim 1 are set forth in the reference claim (patent claim 1) except “the at least one gantry accessory arm having an attached spray marking nozzle and a paint storage tank” and “whereby the attached spray marking nozzle and the paint storage tank can mark a floor plan and utility layouts on a worksurface”.  However, prior to the earliest effective filing date of the claimed invention, it was known in the analogous art of robotic gantry systems to provide a controllable accessory arm with a spray paint nozzle for painting a desired pattern on a surface according to desired specifications (see for example Khoshnevis, Fig. 46; page 23, line 13-22).  It would have been obvious to one of ordinary skill in the relevant art to incorporate similar spray painting capabilities in the invention as set forth in application claim 1 since Khoshnevis suggests that the multi-purpose accessory arm can be adapted for various work applications similar to the accessory arm of the claimed invention.  Dependent claims 2-8 and 11-19 are essentially identical to claims 2-8 and 10-18 of the reference patent.  Claims 9 and 20 merely set forth an obvious alternative arrangement of the platform for supporting the chassis (i.e., floating platform vs. moveable truck).
5.	Claims 1-20 are distinguishable over the prior art of record insofar as independent claims 1 and 10 include at least all of the limitations of patent claims 1 and 9, respectively, of US Patent No. 10,920,434 plus additional subject matter directed to the gantry accessory arm having an attached spray marking nozzle and a paint storage tank.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents were made of record in the parent application. In addition, CN203470244 discloses a gantry system which includes an automatic spray painting system (Figure; Abs.).
7.	The examiner intended to contact applicant to discuss the above issues, but noted that the application currently does not name a power of attorney to authorize an examiner’s amendment.  If applicant amends claims 1 and 10 as noted above in paragraph 2A, the 112b and obviousness-type double patenting rejections would be obviated.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 and or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661